EXHIBIT 10.10

 

AMENDMENT NO. 6 TO CREDIT AGREEMENT

This Amendment No. 6 to Credit Agreement (this “Amendment”), dated as of
September 7, 2016, is among ROCKPILE ENERGY SERVICES, LLC, a Delaware limited
liability company (the “Borrower”), the persons named as Guarantors on the
signature pages of this Amendment, the banks and other financial institutions
signatories hereto (the “Lenders”), and CITIBANK, N.A., a national banking
association, as Administrative Agent and Collateral Agent for the Lenders (in
such capacities, the “Administrative Agent”).

RECITALS

A.     The Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement dated as of March 25, 2014 (as amended, modified or
supplemented prior to the date of this Amendment, the “Credit Agreement”).

B.     The Borrower has requested that the Lenders agree to the amendment
described herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower and the Lenders agree as follows:

1.     Defined Terms.  Unless otherwise defined in this Amendment, capitalized
terms used in this Amendment have the meanings assigned to those terms in the
Credit Agreement.

2.     Amendment to Credit Agreement.  Schedule A to the Credit Agreement is
hereby amended and restated in its entirety to read as set forth in Annex I
attached hereto.

3.     Conditions to Effectiveness.  This Amendment will become effective as of
September 6, 2016, upon the satisfaction or waiver of the following conditions:

(a)     The representations and warranties of the Borrower in Section 4 of this
Amendment shall be true and correct;

(b)     The Administrative Agent shall have received this Amendment, executed
and delivered by the Borrower, the Guarantors, the Administrative Agent, and the
Required Lenders; and

(c)     The Borrower shall have made, to the extent invoiced reasonably in
advance of the effectiveness of this Amendment, reimbursement or payment of all
costs and expenses required to be reimbursed or paid pursuant to Section 10.04
of the Credit Agreement, including but not limited to the fees and expenses of
Andrews Kurth LLP and FTI Consulting.

4.     Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and each of the Lenders as follows:

(a)     This Amendment has been duly authorized by all necessary limited
liability company action and constitutes the binding obligation of the Borrower,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other Laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law), and
(iii) implied covenants of good faith and fair dealing.





--------------------------------------------------------------------------------

 



(b)     Each of the representations and warranties made by the Borrower and the
Guarantors in or pursuant to the Credit Agreement and the other Loan Documents
is true and correct in all material respects as of the date hereof, as if made
(after giving effect to this Amendment) on and as of such date, except for any
representations and warranties made as of a specified date, which were true and
correct in all material respects as of that date.

(c)     After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing as of the date of this Amendment.

5.     Continuing Effect of the Credit Agreement.  This Amendment does not
constitute a waiver of any provision of the Credit Agreement and is not to be
construed as a consent to any action on the part of the Borrower that would
require a waiver or consent of the Lenders or an amendment or modification to
any term of the Loan Documents.  The Borrower hereby confirms and ratifies the
Credit Agreement as amended hereby and each of the other Loan Documents to which
it is a party and acknowledges and agrees that the same continue in full force
and effect as amended by this Amendment. 

6.     Reference to the Credit Agreement.  Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “herein” or words of like import refer to the Credit Agreement, as
amended by this Amendment.

7.     Designation as Loan Document.  This Amendment is a Loan Document.

8.     Counterparts.  This Amendment may be executed by all parties hereto in
any number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form, and all of such counterparts
taken together constitute one instrument.

9.     References.  The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment refer to this Amendment as a whole and not to any particular
article, section or provision of this Amendment.  References in this Amendment
to a section number are to such sections of the Credit Agreement unless
otherwise specified.

10.   Headings Descriptive.  The headings of the several sections of this
Amendment are inserted for convenience only and do not in any way affect the
meaning or construction of any provision of this Amendment.

11.   Governing Law.  This Amendment is governed by and will be construed in
accordance with the laws of the State of New York without regard to choice of
law rules that would require the application of the laws of another
jurisdiction.

12.   Payment of Expenses.  The Borrower shall pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment and any other
documents prepared in connection with, and the transactions contemplated by,
this Amendment, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, in each case in accordance
with and subject to the terms and conditions set forth in Section 10.04 of the
Credit Agreement.

13.   Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY

-2-

--------------------------------------------------------------------------------

 



EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

14.   Release.  For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Loan Party hereby, for itself and its
successors and assigns, fully and without reserve, releases, acquits, and
forever discharges each Lender, the Administrative Agent, each Issuing Bank, the
Collateral Agent and each of their respective successors and permitted assigns,
officers, directors, employees, representatives, trustees, attorneys, agents and
affiliates (collectively the “Released Parties” and individually a “Released
Party”) from any and all actions, claims, demands, causes of action, judgments,
executions, suits, debts, liabilities, costs, damages, expenses or other
obligations of any kind and nature whatsoever, direct and/or indirect, at law or
in equity, whether now existing or hereafter asserted, whether absolute or
contingent, whether due or to become due, whether disputed or undisputed,
whether  known or unknown (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS,
REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE
OF ANY RELEASED PARTY) (collectively, the “Released Claims”), for or because of
any matters or things occurring, existing or actions done, omitted to be done,
or suffered to be done by any of the Released Parties, in each case, on or prior
to the date hereof and are in any way directly or indirectly arising out of or
in any way connected to any of this Amendment, the Credit Agreement, any other
Loan Document, or any of the transactions contemplated hereby or thereby
(collectively, the “Released Matters”); provided that, for the avoidance of
doubt, it is understood and agreed by the parties hereto with respect to the
Released Claims and the Released Matters that no Loan Party is releasing,
acquitting, waiving or discharging any defenses to expense reimbursement
obligations or indemnification obligations that such Loan Party may have, to the
extent such defenses are expressly provided in Sections 10.04 of the Credit
Agreement.  Each Loan Party, by execution hereof, hereby acknowledges and agrees
that the agreements in this Section 14 are intended to cover and be in full
satisfaction for all or any alleged injuries or damages arising in connection
with the Released Matters herein compromised and settled.  Each Loan Party
hereby further agrees that it will not sue any Released Party on the basis of
any Released Claim released, remised and discharged by the Loan Parties pursuant
to this Section 14.  In entering into this Amendment, each Loan Party consulted
with, and has been represented by, legal counsel and expressly disclaims any
reliance on any representations, acts or omissions by any of the Released
Parties and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth herein do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
hereof.  The provisions of this Section 14 shall survive the occurrence of the
termination of this Amendment, the Credit Agreement and the other Loan Documents
and payment in full of the Obligations.

[Signature Pages Follow]

 



-3-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties are signing this Amendment as of the date first
above written.

 

 

 

 

 

ROCKPILE ENERGY SERVICES, LLC,

 

as Borrower

 

 

 

 

By:

/s/ Dustin Nygard

 

 

Name:

Dustin Nygard

 

 

Title:

Authorized Signatory

 

 



Signature Page to Amendment No. 6

--------------------------------------------------------------------------------

 



Each of the undersigned Guarantors (i) acknowledges, consents and agrees to this
Amendment and each of the terms and provisions contained herein, and (ii) agrees
that the Loan Documents to which it is a party remain in full force and effect
and continue to be the legal, valid and binding obligation of such Person in
accordance with and subject to the terms and conditions thereof.

 

ROCKPILE MANAGEMENT HOLDINGS, LLC,

 

as a Guarantor

 

 

 

 

By:

/s/ Dustin Nygard

 

 

Name:

Dustin Nygard

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

ROCKPILE MANAGEMENT, LLC,

 

as a Guarantor

 

 

 

 

By:

/s/ Dustin Nygard

 

 

Name:

Dustin Nygard

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

ROCKPILE PUMP RENTAL SERVICES, LLC,

 

as a Guarantor

 

 

 

 

By:

/s/ Dustin Nygard

 

 

Name:

Dustin Nygard

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

ROCKPILE WIRELINE SERVICES, LLC,

 

as a Guarantor

 

 

 

 

By:

/s/ Dustin Nygard

 

 

Name:

Dustin Nygard

 

 

Title:

Authorized Signatory

 

 



Signature Page to Amendment No. 6

--------------------------------------------------------------------------------

 



 

 

 

 

 

ROCKPILE LOGISTICS SERVICES, LLC,

 

as a Guarantor

 

 

 

 

By:

/s/ Dustin Nygard

 

 

Name:

Dustin Nygard

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

ROCKPILE RIG SERVICES, LLC,

 

as a Guarantor

 

 

 

 

By:

/s/ Dustin Nygard

 

 

Name:

Dustin Nygard

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

RockPile Energy Real Estate, LLC,

 

as a Guarantor

 

 

 

 

By:

/s/ Dustin Nygard

 

 

Name:

Dustin Nygard

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

PINNACLE TESTING SERVICES, LLC,

 

as a Guarantor

 

 

 

 

By:

/s/ Dustin Nygard

 

 

Name:

Dustin Nygard

 

 

Title:

Authorized Signatory





Signature Page to Amendment No. 6

--------------------------------------------------------------------------------

 



 

 

 

 

 

CITIBANK, N.A., as  Administrative Agent,

 

Collateral Agent, and as a Lender

 

 

 

 

By:

/s/ Joseph H. Walsh

 

 

Name:

Joseph H. Walsh

 

 

Title:

Director

 

 



Signature Page to Amendment No. 6

--------------------------------------------------------------------------------

 



 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

By:

/s/ Katherine Scalzo

 

 

Name:

Katherine Scalzo

 

 

Title:

Vice President

 

 



Signature Page to Amendment No. 6

--------------------------------------------------------------------------------

 



 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

By:

/s/ Laurel Varney

 

 

Name:

Laurel Varney

 

 

Title:

Vice President

 

 



Signature Page to Amendment No. 6

--------------------------------------------------------------------------------

 



 

 

 

 

 

ZB, N.A. D/B/A AMEGY BANK

 

as a Lender

 

 

 

 

By:

/s/ Brad Ellis

 

 

Name:

Brad Ellis

 

 

Title:

Senior Vice President

 

 



Signature Page to Amendment No. 6

--------------------------------------------------------------------------------

 



 

 

 

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

By:

/s/ Charles S. Francavilla

 

 

Name:

Charles S. Francavilla

 

 

Title:

Managing Director

 

Signature Page to Amendment No. 6

--------------------------------------------------------------------------------